Citation Nr: 1618240	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee status post surgery with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for left knee status post surgery with degenerative joint disease (claimed as left knee injury, and left knee surgery) with an evaluation of 10 percent effective May 10, 2010.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a video conference held at the Houston, Texas RO; a transcript of that hearing is of record.

The Board notes that this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board notes that the Veteran was last afforded a VA examination in September 2010.  During that examination, the Veteran indicated that he experienced weakness, stiffness, giving way, tenderness and pain but did not experience swelling, heat, redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported that he experienced flare-ups as often as 1 time per day and each time lasted for 24 hours.  The Veteran indicated that his flare-ups were precipitated by physical activity and stress and are alleviated by rest.  He also indicated that during flare-ups he experienced knee pain and limitation of motion of the joint. 

At his January 2016 BVA hearing, the Veteran reported that his left knee disability had worsened since his last VA examination.  The Veteran asserted that he currently works but his knee pain is affecting his ability to stand for long periods of time.  The Veteran also indicated that his left knee cap shifts and jams while walking, which requires him to sit down and attempt to pop it back into place.  The Veteran also indicated that he now has lateral instability and occasionally uses a knee brace and cane.  As the Veteran has asserted a worsening of his disability and it has a been almost six years since his last VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated VA treatment records since 2014. 

2.   After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to ascertain and evaluate the current level of severity of the Veteran's left knee disability.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion, the examiner should provide a rationale for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.   After completing each of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






